The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Arguments
2.	Applicant's arguments filed 6/14/21 have been fully considered but they are not persuasive. Applicant has amended independent claims 1 and 20 to recite that ‘the main body graphic zone on at least one of the first and second elastomeric belts comprises cuts and/or embossing’.  Applicant traverses the rejections of claims 1-20 under 35 USC §103 (pre-AIA ) as being unpatentable over Matsuda et al. US 2004/0243083 in view of Trennepohl et al. US 2011/0203728.  However, Trennepohl teaches embossing of the outer cover 22, which includes the multiple graphic zones, for the benefit of improving the outer cover’s gloss (Trennepohl paragraph 0132).  It would have been obvious to one having ordinary skill in the art to modify the elastomeric belts of Matsuda with embossing for the benefits taught in Trennenpohl. 


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuda US Patent Application Publication 2004/0243083 in view of Trennepohl et al. US Patent Application Publication 2011/0203728.

As to claim 1, Matsuda teaches an absorbent article 20 comprising: a first elastomeric belt 84, a second elastomeric belt 86 (paragraph 0030), and a chassis 38; a first waist region 26, a second waist region 28, and a crotch region 30 (Figure 2); wherein the first and second belts are joined with each other such that a pair of side seams 32 are formed such that the absorbent article comprises two leg openings 34 and a waist opening 36 (Figure 1, paragraph 0024); 
wherein a first end 50 of the chassis overlaps a portion of the first elastomeric belt, and wherein a second end 50 of the chassis overlaps a portion of the second elastomeric belt (Figure 2; paragraph 0025).

Matsuda teaches graphics 46 on the elastomeric belt (Figure 1), but does not teach multiple graphic zones.  Trennepohl teaches an absorbent article 20 comprising at least one elastomeric belt 38 (paragraph 0052, Figure 1).  Trennepohl teaches various configurations for the graphics on the absorbent articles (Figures 1-20).  Figures 1, 2,14A-14C depict an absorbent article having an elastomeric belt and having graphics 

In Figures 14A and 14B of Trennepohl, the absorbent article has a main body graphic zone shown in the center of the article (element 10), a first graphic zone shown closer to the waist edge (at element 318), a second graphic zone shown at the side seams (element 258), and a third graphic zone shown beneath the waist edge (element 316), wherein the first graphic zone, the second graphic zone, and the third graphic zone are disposed at a side seam of the absorbent article (Figure 14A), and wherein the main body graphic zone, the first graphic zone, the second graphic zone, and the third graphic zone are all disposed on the at least one elastomeric belt (Figure 14B), wherein the main body graphic zone is disposed in an overlapping configuration with a main body of the absorbent article (paragraphs 0088,0089, Figures 14A-14C).

Matsuda does not teach the main body graphic zone on the at least one of the first and second elastomeric belts comprises cuts and/or embossing.  Trennepohl teaches embossing of the outer cover 22, which includes the multiple graphic zones, for the benefit of improving the outer cover’s gloss (Trennepohl paragraph 0132).  It would have been obvious to one having ordinary skill in the art to modify the elastomeric belts of Matsuda with embossing for the benefits taught in Trennenpohl. 

As to claim 2, the first graphic zone is disposed at a waist edge and extends 
As to claim 3, the third graphic zone (Trennepohl (the examiner will denote as C; shown beneath the waist edge -element 316), is disposed between the first graphic zone (the examiner will denote as A; shown closer to the waist edge - element 318) and the second graphic zone (the examiner will denote as B; shown at the side seams - element 258) and extends circumferentially about at least portions of the first waist region and the second waist region of the absorbent article. 
As to claim 4, a longitudinal axis of the absorbent article extends through the first graphic zone A and the third graphic zone C but not the second graphic zone (Trennepohl Figure 14A). As to claim 5, wherein the main body graphic zone 10 is disposed on the main body of the absorbent article underneath a portion of the third graphic zone C(see claim 3) (Trennepohl Figure 14A). 

As to claim 6, the second graphic zone B (see claim 3) and the crotch region graphic zone 30 comprise graphics aligned to create a uniform graphical element (Trennepohl Figures 7A, 7B, 8, 10A, and 14A). The examiner understands the term ‘uniform graphic’ to mean uniform in shape, style, size, or location as broadly as claimed.
As to claim 9, wherein a first nonwoven layer 92 of the first elastomeric belt is folded to form a first waist edge 108 (Figure 5; paragraph 0031) and wherein the first nonwoven layer 92 overlaps, and thus sandwiches, a portion of the chassis – at waist edge 52 between the first nonwoven layer 92 (Figure 5; paragraph 0031). As to claim 10, a second nonwoven layer 92 of the second elastomeric belt 86 is folded to form a second waist edge 108 (Figure 5; paragraph 0031) and wherein the second nonwoven layer 92 overlaps, and thus sandwiches, a portion of the chassis at back waist edge 54 between the second nonwoven layer 92 (Figures 2 and 5; paragraph 0031). As to claim 11,  the first elastomeric belt 84 is separate and distinct from the second elastomeric belt 86, such that the first elastomeric belt 84 is longitudinally spaced from the second elastomeric belt 86 (Figure 2). As to claim 12, the second graphic zone shown at the side seams (element 258), and the body graphic zone 10 comprises graphics that coordinate to form the composite graphical element (Figures 14A-14C). As to claim 13, the second graphic zone shown at the side seams (element 258), and the crotch graphic zone comprise graphics that to form the composite graphical element (Trennepohl Figure 2). As to claim 14, the composite graphical element 10/258,320 extends from at least one side seam in the front waist region, through the crotch, and to the at least one side seam in the back waist region (Figures 14A-14C). As to claims 15, 16, and 18 Trennepohl teaches various configurations of the graphics in terms of the shapes, colors, prints, and textures are possible, one having ordinary skill in the art at the time the invention was originally filed would have been motivated to configure the graphics to create a desired aesthetic or communicate a certain property of the absorbent article (paragraphs 0082, 0083, 0091).  
As to claim 17, the graphics in the back waist region indicates a back of the article (Trennepohl paragraphs 0081 and 0082). As to claim 19, graphics of the first, second, and third graphic zones are externally . 


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9339421. Although the conflicting claims are not identical, they are not patentably distinct from each other because the 

	
8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10166155. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the patent.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781